SUPPLEMENT DATED DECEMBER 4, 2009 TO THE PROSPECTUS DATED JULY 18, 2006 For the following Contract: MFS REGATTA This Supplement revises certain of the information contained in the above-listed Prospectus (as previously supplemented) that pertain to annuity Contracts issued by us. We are Sun Life Assurance Company of Canada (U.S.), and words and phrases used in this Supplement have the same meaning as the Prospectus gives to them. This Supplement is being provided to you as a Participant under the above-listed Contract. You should retain this Supplement with the Prospectus for future reference. If you need an additional copy of the Prospectus or any supplement thereto, please call (800) 752-7215. The formula for determining the market value adjustment contained in the prospectus under the section entitled "Market Value Adjustment" was misprinted. The formula shown in this section is hereby deleted and replaced by the following: ( 1 + I ) N/12 -1 1 + J + .005 The formula shown in “APPENDIX B -WITHDRAWALS, WITHDRWAL CHARGES & MARKET VALUE ADJUSTMENT” was not misprinted. All of the examples contained in this Appendix use the correct formula to show how the Market Value Adjustment may affect your surrender values. New Location for Securities and Exchange Commission Public Reference Room in Washington, D.C.: Under the heading “Available Information” in the Prospectus, we disclose the address of the SEC’s Washington, D.C., public reference facilities, which is one place that you can read and copy certain materials that we file with the SEC. The new location for these SEC facilities is the Public Reference Room, treet, N.E., Washington, D.C. 20549-0102.You may obtain information about the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. New Tax-Sheltered Annuities Section.
